[Cite as State v. Price, 2019-Ohio-705.]


                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 107227



                                           STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                            QIASA PRICE

                                                       DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             DISMISSED



                                       Criminal Appeal from the
                                Cuyahoga County Court of Common Pleas
                                      Case No. CR-18-625624-A

        BEFORE: Kilbane, A.J., Boyle, J., and Headen, J.

        RELEASED AND JOURNALIZED: February 28, 2019
ATTORNEY FOR APPELLANT

Matthew O. Williams
Matt Williams, L.L.C.
21055 Lorain Road
Fairview Park, Ohio 44126


ATTORNEY FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
Carl Mazzone
Assistant County Prosecutor
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113




MARY EILEEN KILBANE, A.J.:

       {¶1}    This appeal is before this court on the accelerated docket pursuant to App.R. 11.1

and Loc.App.R. 11.1.

       {¶2} Defendant-appellant, Qiasa Price (“Price”), appeals the sentence the trial court

imposed for a first-degree misdemeanor. For the reasons set forth below, we dismiss the appeal

as moot.

       {¶3}    In February 2018, Price was charged with one count of aggravated riot in

connection with a fracas outside the Cleveland Heights High School. On April 16, 2018, as part

of a plea agreement, Price pleaded guilty to an amended charge of riot, a first-degree

misdemeanor. The trial court sentenced Price to 180 days in jail and imposed a fine of $250,

plus court costs.

       {¶4}    Price now appeals, assigning the following two errors for review.
                                      Assignment of Error One

          The trial court erred as a matter of law and to the prejudice of [Price] when it
          imposed a custodial sentence without first considering the appropriateness of a
          probationary sentence as required by statute.

                                      Assignment of Error Two

          The trial court erred as a matter of law and to the prejudice of [Price] when it
          imposed a maximum jail sentence for a misdemeanor conviction without adhering
          to the statutory requirements for the imposition of maximum sentences in
          misdemeanor cases.

          {¶5}   Although Price presents two assignments of error, this court will not address them

because the record reflects this appeal is moot.

          {¶6}   Generally,

          [w]here a defendant, convicted of a criminal offense, has voluntarily paid the fine
          or completed the sentence for that offense, an appeal is moot when no evidence is
          offered from which an inference can be drawn that the defendant will suffer some
          collateral disability or loss of civil rights from such judgment or conviction.

Middleburg Hts. v. McClellan, 8th Dist. Cuyahoga No. 103212, 2016-Ohio-816, citing State v.

Montavon, 10th Dist. Franklin No. 12AP-631, 2013-Ohio-2009, ¶ 6, quoting State v. Wilson, 41

Ohio St.2d 236, 325 N.E.2d 236 (1975), syllabus; see also Lakewood v. Sclimenti, 8th Dist.

Cuyahoga No. 101931, 2015-Ohio-1842, ¶ 6.

          {¶7}   In Cleveland Hts. v. Lewis, 129 Ohio St.3d 389, 2011-Ohio-2673, 953 N.E.2d

278, the Ohio Supreme Court examined the issue of “[w]hether an appeal is rendered moot when

a misdemeanor defendant serves or satisfies [her] sentence after unsuccessfully moving for a stay

of execution in the trial court, but without seeking a stay of execution in the appellate court.” Id.

at 389.

          {¶8}   The Lewis court explained that in determining whether an appeal is moot, courts

should consider whether the misdemeanant (1) contested the charges at trial; (2) sought a stay of
execution of sentence for the purpose of preventing an intended appeal from being declared

moot; and (3) appealed the conviction. Id. at 394. These circumstances demonstrate that the

sentence is not being served voluntarily because no intent is shown to acquiesce in the judgment

or to intentionally abandon the right of appeal. These circumstances also demonstrate that the

appellant has “a substantial stake in the judgment of conviction.” Wilson, 41 Ohio St.2d 237,

325 N.E.2d 236. Therefore, there is “subject matter for the court to decide.” In re S.J.K., 114

Ohio St.3d 23, 2007-Ohio-2621, 867 N.E.2d 408,¶ 9.

       {¶9}    In the instant case, although Price, after pleading guilty to an amended charge and

appealing her conviction, the record indicates she has completed the sentence imposed and

voluntarily paid her fine and court costs. The record also indicates Price did not seek a stay of

execution of the sentence in the trial court or in this court. In addition, Price has not offered this

court any argument that she will be subject to any collateral consequences from her conviction.

       {¶10} Based on the foregoing, Price’s appeal is moot.

       {¶11} Appeal dismissed.

       It is ordered that appellee recover of appellant costs herein taxed.



       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY EILEEN KILBANE, ADMINSTRATIVE JUDGE

MARY J. BOYLE, J., and
RAYMOND C. HEADEN, J., CONCUR